Citation Nr: 1309152	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  08-03 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the overpayment of Department of Veterans Affairs (VA) benefits in the amount of $919.08 was properly created.

(The issues of entitlement to an effective date earlier than October 13, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD), whether new and material evidence has been received to reopen claims of service connection for a gastrointestinal disability (to include an ulcer) and a dental disability, entitlement to service connection for a sleep disability (to include narcolepsy) and bilateral hearing loss, entitlement to an initial rating higher than 50 percent for PTSD, and entitlement to a rating in excess of 10 percent for Hepatitis C are the subject of a separate decision of the Board)


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972, which includes service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

In an August 2011 letter and statements dated in August and October 2012, the Veteran and his representative raised the issues of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) and entitlement to a waiver of the recovery of indebtedness in the amount of $919.08.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In a September 2012 decision, the RO retroactively reduced the Veteran's benefits because such benefits should have been withheld for the payment of attorney fees.  This action resulted in an overpayment of benefits in the amount of $919.08.  In October 2012, the Veteran submitted a notice of disagreement with the September 2012 decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a statement of the case as to the issue of whether the overpayment of VA benefits in the amount of $919.08 was properly created.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

